DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This communication is a Non-Final Office Action. 
Claims 21-40 have been examined in this application. Claims 1-20 have been cancelled. 
No information disclosure statements (IDS) has been filed.
An interview was held with Applicant’s representative to try and determine how best to expedite prosecution. The interview summary is attached; no agreement reached. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-26, and 33-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Per claims 21, the claim recites “the at least one computer processor to automatically: expose an application programming interface that provides access by application programs to license information associated with the different software products in said license files in said license store…” Emphasis added. 
The Specification does not disclose how the claim limitations as a whole are carried out automatically. In order for any of the claim limitations to be carried out, an input must be received; therefore, receiving of such input to cause the limitations to be carried out results in the claim limitations not being done automatically because an input was received or an action was initiated to cause the claim limitations to be carried out. Because the Specification does not provide support for carrying out the claim limitations without any input or request being received; the claim and all dependent claims are rejected for mere dependence on the rejected claims. 
Per claims 1 and 33, the claims recite “expose an application programming interface…” The Specification, in five different instances, recites merely the same language as the claims. The Specification fails to disclose how said exposing of the API is carried out. An interface is normally provided, generated, displayed or accessed. The definition of exposing along with exposing an API is not understood or defined in the Specification. As a result, the claims and all dependent claims are rejected. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Per claim 21, 27, and 33 the claims recite “a license store… specifying rights and conditions on the exercise of said rights” and “receive from an application program…a request to exercise a right granted in a license to the software product in said license files.” Then the claims recite “provide, based at least on receiving the request via said application programming interface, the rights and conditions of the exercise of said rights granted in the license for the software product indicated in the request to the application program…” Emphasis added. 
	The recited “said rights granted” renders the claim indefinite because it is not clear whether “the rights granted” is referring to the “said rights” or “a right granted.”
	For purposes of examination, any teaching of a single set of rights associated with a piece of content will be determined as reading on the claim limitations. 

Per claims 21, 27, and 33, the claims recite “…determining whether the rights granted in the license for the software product indicated in the request can be exercised based on whether the rights are bound to an entity for which execution of the application program was requested…”
The above underlined portion results in the claims not being clear. Removing the underlined portion would overcome the indefiniteness issue. The claims are interpreted to cover a scope comprising a device that receives and allows execution of a software based on rights / conditions related to the software. Therefore, it is not clear how the device that is claimed can receive a request to execute software and allow such execution, yet the software rights are bound to “an entity” tied to the request for execution of the software. Furthermore, the claimed “an entity” is also outside the scope of the claimed limitations.
For at least the above, the claims are determined to be indefinite and are rejected along with all dependent claims for the same reasons and for at least mere dependence on the rejected claims. 

Per claims 25, 32, and 39 the claims are directed to elements which have already been recited in the claims from which they dependent, rending the claims indefinite because it is not clear if the claimed limitations have to be carried out again for some other purpose or whether the limitations are the same as those claimed previously. 
Because the claims at issue are interpreted as reciting limitations carried out previously by the independent claims, the claims are determined to be indefinite. Canceling the claims would overcome the rejection. 

Per claims 26 and 40, the claims are rejected under same rational as above; the claims recite limitations already recited in the independent claim. Furthermore, it is not known what is meant by “without implementing any mechanism for granting or denying the rights granted in the license for the software product.”



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 21-40 fall within at least one of the four categories of patent eligible subject matter (process, machine, manufacture, or composition of matter). 
Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of providing rights and conditions to a product without significantly more.
The abstract idea is categorized under certain methods of organizing human activity, for example, fundamental economic principles, and commercial or legal interactions including agreements in the form of contracts and business relations. The provisioning of content or a software product to an individual captures elements of the mitigation of risk and agreements in the form of contracts. The software product owner and the user are the entities that would enter into a contract in which the software product would be rendered by the user based on contractual agreement(s) including the terms of use of the software product. The selling or licensing of content, or software products clearly rests under fundamental economic principles. 
Lastly, the abstract idea, analyzed under the broadest reasonable interpretation, can also be classified under mental processes including concepts that be performed in a human mind; evaluation and judgement. For instance, a person with a pen and paper can write down the name of a user that purchased a book and the rights / usage rights tied to the book. If another person asks the person what the rights / usage rights are, the person can merely provide the information again using merely pen and paper. 
Claim 1, for instance recites, in pertinent part:
An apparatus comprising…
a… store that stores license files for different software products, said license files including licenses to the different software products specifying rights and conditions on the exercise of said rights; and…
expose an [entity] that provides access… to license information associated with the different software products in said license files in said license store;
receive… a request to exercise a right granted in a license to the software product in said license files;
check whether the license for the indicated software product is valid;
based at least on the license for the indicated software product being valid, obtaining from said license store rights and conditions of the exercise of said rights granted in the license for the software product indicated in the request; and 
provide, based at least on receiving the request…, the rights and conditions of the exercise of said rights granted in the license for the software product indicated in the request… without implementing any mechanism for granting or denying the rights granted in the license for the software product, wherein the instructions for checking whether the license for the indicated software product is valid further comprises instructions for determining that the license for the indicated software product is bound to the software product by determining whether the rights granted in the license for the software product indicated in the request can be exercised based on whether the rights are bound to an entity… was requested…establishing a context for asynchronous processing and processing the request…, asynchronously, in accordance with the established context…
The judicial exception is not integrated into a practical application. Claims 21, 27, and 33 recite the following additional elements: apparatus, at least one computer processor, license files, software products, licenses, memory, executable instructions, application programing interface, application programs, application program, a license, asynchronous processing, operating system, and computer readable memory.
The additional elements are recited at a high level of generality and merely automate or execute the abstract idea. Each of the additional elements / limitations in combination are no more than mere instructions to apply the exception using generic computer components, which perform functions of providing data, receiving data, analyzing data, and providing data. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to merely instructions to apply the exception using generic computer components. The claim limitations do not improve another technology or technical field, improve the functioning of a computer itself, apply the abstract idea with, or by use of, a particular machine (not a generic computer, not adding the words "apply it" or words equivalent to "apply the abstract idea", not mere instructions to implement an abstract idea on a computer, adding insignificant extra solution activity to the judicial exception, generally linking the user of the judicial exception to a particular technological environment or field of use), effects a transformation or reduction of a particular article to a different state or thing, or adds meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. 
The dependent claims further describe the abstract idea. The dependent claims include additional elements such as a trust store and a tamper-resistant memory. However, such additional elements fail to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.
The claims are not patent eligible.

In addition, claims 33-40 recite a computer-readable memory device.  The definition of the computer readable storage medium is an open-ended list in that it does not explicitly exclude signals per se. The USPTO recognizes that when claims are directed to computer readable media that cover signals per se, the claims must be rejected under 35 USC §101 as covering both non-statutory subject matter and statutory subject matter.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 USC §101 by adding the limitation “non-transitory” to the claim.  

Double Patenting
The non-statutory obviousness double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 of the instant Applicant is rejected on the ground of non-statutory obviousness double patenting as being unpatentable over claims 27 of U.S. Patent 10,437,964. Although claim 1 of the instant Application is not identical to claim 27 of the Patent ‘964, they are not patentably distinct from each other because Claim 1 of the instant Application substitutes the term “entity” for the term “a machine” in Patent ‘964. It would have been obvious to one of ordinary skill in the art to change the term of the entity claimed without deviating from the scope of the claim as a whole. The instant claims perform the same function as the claims of Patent ‘964. In re Karlson, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  

Examiner Comment
The references considered and those cited fail to teach the claim limitations as a whole. It would not have been obvious to one of ordinary skill in the art at the time of filing to combine the references to reach the instant claimed limitations as a whole. 
Further NPL and foreign searches were carried out; however no reference or combination of references would render the claimed limitations as a whole obvious. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on for PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL MEHDI OUSSIR whose telephone number is (571)270-0191.  The examiner can normally be reached on M-F 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha W. Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-1191.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,


/El Mehdi Oussir/
Patent Examiner, Art Unit 3685
06/14/2022